Citation Nr: 1819972	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-29 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his nephew.



ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the United States Air Force from February 1962 to January 1966.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a November 2017 Board video conference hearing.  A transcript of that hearing has been associated with the claims file.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS), Virtual VA paperless claims processing system, and Caseflow Reader.  The Board has reviewed the electronic records maintained in these systems to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an unappealed May 2009 rating decision, the RO denied service connection for PTSD.

2.  Lay statements from the Veteran's nephew in November 2017 were not received prior to May 2009 and are neither cumulative nor redundant of the evidence at the time of the May 2009 rating decision and assuming their credibility raise a reasonable possibility of substantiating the claims.


CONCLUSION OF LAW

1.  The May 2009 rating decision denying service connection for PTSD is final.  38 U.S.C. §  7104 (2012); 38 C.F.R. § 20.1103 (2017).

2.  The evidence received for service connection subsequent to the May 2009 rating decision is new and material to reopen service connection for an acquired psychiatric disability, to include PTSD.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156 (1), 3.303, 20.1105 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 C.F.R. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, as to the claim of reopening for entitlement to service connection for an acquired psychiatric disability, to include PTSD), the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence Law and Analysis

In a May 2009 rating decision, the RO denied a claim for service connection for PTSD on the merits.  In a March 2012 rating decision, the RO declined to reopen the matter of service connection for PTSD.

Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See, Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C. §§ 5108, 7105(c)).  See also, Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the issue before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end. 

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C. §§ 7105 (c), (d)(3); 38 C.F.R. § 20.1103.  A previously denied claim may be reopened by the submission of new and material evidence.  See 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Veteran's nephew, D. S., testified at the November 2017 Board hearing that the Veteran was different after he left the service in that he was "jumpy", claustrophobic, and withdrawn.  The Board finds that these statements by the Veteran were not previously submitted to VA before the May 2009 rating decision and are therefore "new" evidence.

The Board will now turn to a discussion of whether this new evidence is "material."  The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  Moreover, the Court of Appeals for Veterans Claims ("Court") explained this standard is intended to be a low threshold.  Id.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received subsequent to the May 2009 rating decision detailed a noticeable change in the Veteran's behavior and potential symptoms of an acquired psychiatric disability within one year of the Veteran's discharge from service.  The Board finds that, assuming its credibility for purposes of deciding whether to reopen the claim, this lay evidence of record constitutes new and material evidence to reopen the claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD.  This new evidence addresses a requirement of service connection that was previously denied; a nexus linking the Veteran's current PTSD to his active duty military service.  Therefore, this new evidence is material and the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD, is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).


	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is reopened.


REMAND

The Veteran maintains that he is entitled to service connection for an acquired psychiatric disability, to include PTSD, due to an in-service incident in February 1964.  

In a May 2008 VA statement in support of claim for PTSD, the Veteran stated that in February 1964 he was a passenger on a plane which originated from Turkey and with a destination of England Air Force base, Louisiana.  The Veteran stated that while over Spain, the plane lost cabin pressure and dropped very rapidly, resulting in many people being hospitalized.

An October 2008 response from the Joint Services Records Research Center (JSRRC) notes their research revealed that "from January 1 to June 31, 1964, Security Forces responded to and covered the following situations involving the 401st TFW: 94 In Flight emergencies, 56 Unauthorized Landings, and three Aircraft Crashes.  We were unable to document the locations, the dates and times of these incidents or the specific incident."

VA received a statement dated December 2013 from the Veteran's nephew, D. S., who stated that he worked for the Veteran in the early 1970's and 1980's.  D. S. then stated that he would notice that the Veteran was "extremely tired during the day" and had low energy.  He then stated that the Veteran told him about the incident with the aircraft depressurizing and how it gave him nightmares that would cause him to wake up during the night.  D. S. stated that he had known from cancelled family vacations that the Veteran had a fear of flying.  

The Veteran testified at the November 2017 Board hearing that while he was on active duty, he was travelling in an aircraft that lost pressurization, causing him to believe he was going to die.  The Veteran stated that the line to the oxygen tank came off and, as a result, he was bleeding from his ears, and others in the plane actually wound up in the hospital.  The Veteran stated that he did eventually pass out, and was told when they landed that if it weren't for the pilot's experience, the plane would have collapsed.  The Veteran stated that he started experiencing nightmares about two weeks after the incident in which he'd replay the incident, and still has nightmares of varying frequency.  The Veteran then stated that after he got out of the military he noticed that he was "very uncomfortable in small places" and would vomit and become sweaty if he was in the backseat of a car.  The Veteran stated that he can't stand to be in rooms with closed doors.  The Veteran reported that he first sought treatment in the 1990's and didn't report it sooner because he felt embarrassed and uncomfortable discussing it.  The Veteran's nephew, D. S., testified that the Veteran was different after he left the service in that he was "jumpy", claustrophobic, and withdrawn.  The Veteran's wife, M. B., testified that that the Veteran has nightmares and wakes up sweating.  She then stated that he experiences panic attacks.

A March 2008 private medical record from Dr. E. H, includes diagnoses of PTSD and dysthymic disorder and notes an additional stressor of seeing a soldier collapse and die in basic training.

Based on the above evidence, it is unclear whether the Veteran's acquired psychiatric disability, to include PTSD, is related to his service.  As such, the Board finds that a remand for a VA examination to determine the nature and etiology of the Veteran's acquired psychiatric disability, to include PTSD, is required.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records.  All records obtained must be associated with the claims file.

2.  The AOJ should undertake appropriate development and assist the Veteran to identify and obtain relevant private treatment records.  All records obtained must be associated with the claims file.  All efforts to obtain these records must be documented in the claims file.

3.  Contact the NPRC and any other appropriate records depositories and request complete service treatment records and service personnel records from the Air Force from 1962 through 1966.  All records obtained must be associated with the claims file.

4.  After, and only after, completion of steps one through three above, arrange for the Veteran to undergo a VA examination to determine the nature and etiology of the Veteran's claimed acquired psychiatric disability, to include PTSD.  The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding each claimed disability.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's acquired psychiatric disability, to include PTSD had its clinical onset during active service or is otherwise related to any in service disease, event, or injury.

If there is a diagnosis of PTSD, the examiner should state whether the claimed stressor supports the diagnosis of PTSD, and provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that PTSD is related to the stressor.  The Veteran has stated that in February 1964 he was a passenger on a plane which originated from Turkey and with a destination of England Air Force base, Louisiana.  The Veteran stated that while over Spain, the plane lost cabin pressure and dropped very rapidly, resulting in many people being hospitalized.  The Veteran has also stated that he witnessed a soldier collapse and die during his basic training as noted in a March 2008 medical record of Dr. E.H which notes diagnoses of PTSD and dysthymic disorder.

The examiner attention is directed to the lay statements from the Veteran, his nephew, and his wife regarding his claimed acquired psychiatric disability, to include PTSD.  

All opinions provided must be thoroughly explained, and a complete and detailed rationale for any conclusions reached should be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

5.  If, after completing the requested actions and all additional development deemed warranted, the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


